Citation Nr: 1038098	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for the service-
connected residuals of a fractured jaw.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger

INTRODUCTION

The Veteran served on active duty from July 1972 to August 1974. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A copy of the 
transcript has been associated with the claims file.  

In August 2008, the RO issued a statement of the case (SOC) 
denying the issues of entitlement to service connection for a 
right knee disability, a hip disability, and a lumbar spine 
disability.  The Veteran did not perfect his appeal and the 
decision became final.  However, in August 2009, the Veteran 
submitted a statement that appears to indicate that he would like 
to reopen these claims.  The issues have not been adjudicated by 
RO.  Therefore, the Board does not have jurisdiction over them 
and they are referred to the RO for clarification and appropriate 
adjudicative action.  


FINDING OF FACT

The Veteran's service-connected residuals of a jaw fracture 
include the loss of all upper and lower teeth which have been 
replaced by full dentures.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals of 
a jaw fracture have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 4.1-
4.14, 4.21, 4.150, Diagnostic Code (DC) 9913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to the Veteran's increased rating claim, the law 
requires VA to notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Prior to initial adjudication of the Veteran's increased rating 
claim, a letter dated in June 2006 satisfied the notification 
requirements.  See Dingess/Hartman, 19 Vet. App. 473; Vazquez-
Flores, 580 F.3d 1270.  A December 2008 letter again notified the 
Veteran that an increase in his disability rating would be 
determined by the relevant Diagnostic Code and provided examples 
of the type of medical and lay evidence the Veteran should 
submit.  Again, the June 2006 letter fully satisfied the 
notification requirements prior to initial adjudication of the 
increased rating claim.  As such, VA's duty to notify has been 
satisfied.  

The Board also concludes VA's duty to assist has been satisfied.  
It is noted that only limited service treatment records and VA 
medical records have been obtained.  With respect to the 
Veteran's service treatment records, it appears that they may 
have been destroyed in a 1973 fire that occurred at the National 
Personnel Records Center (NPRC).  Inasmuch as the Veteran was not 
at fault for the loss of these records, VA is under heightened 
obligation to assist the Veteran in the development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical records.  
Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. 
Nicholson, 455 F.3d 1346 (2006).  The RO has undertaken the 
required procedures to reconstruct the Veteran's records from 
alternative sources, including requests to the NPRC.  The 
Veteran's medical records from South Texas Veterans Health Care 
System in San Antonia, Texas dated from January 1974 to January 
1975 and from January 1995 to December 1995 have also not been 
associated with the claims file.  VA records that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
requested copies of those records in May 2008.  The RO notified 
the Veteran of the failure to obtain these records in a May 2008 
letter.  Nothing has been submitted.  The Board finds that the RO 
has made all reasonable attempts to obtain those records, further 
development would be fruitless.  All relevant records that could 
be located have been associated with the file.  The Board finds 
that the duty to assist is discharged.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2008).

VA examinations dated in July 2006 and October 2007 were obtained 
in association with the Veteran's increased rating claim for the 
residuals of a fractured jaw.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr, 21 Vet. App. at 312.  The Board finds that the 
October 2007 opinion is adequate.  This opinion is predicated on 
a full reading of the private and VA medical records in the 
Veteran's claims file.  The VA examiner considered all of the 
pertinent medical evidence of record and the Veteran's 
statements, and provided a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  The 
Veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the private 
treatment mentioned above, records of which are in the file), and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings. There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  As such, the Board finds that the opinion is 
adequate upon which to base a decision. 

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  However, the Board has been directed to consider only 
those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 
 
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, where a particular disability for which a veteran has 
been service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2009); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Lendenmann v. Principi, 3 
Vet. App. 345, 349-50 (1992). 
 
The Veteran currently has a noncompensable rating for residuals 
of a fractured jaw under 38 C.F.R. § 4.150, Diagnostic Code (DC) 
9913.  Where the loss of masticatory surface can be restored by 
suitable prosthesis, a zero percent evaluation is warranted.  
38 C.F.R. § 4.150, DC 9913.  Where the loss of masticatory 
surface can be restored by suitable prosthesis, a 10 percent 
rating may be assigned for the loss of all upper and lower teeth 
on one side, all lower anterior teeth, or all upper anterior 
teeth; a 20 percent rating may be assigned for the loss of all 
upper and lower posterior or anterior teeth; a 30 percent rating 
may be assigned for the loss of all upper teeth or all lower 
teeth; and a 40 percent rating may be assigned for the loss of 
all teeth.  It noted that these rating only apply to bone loss 
through trauma or disease, and not to the loss of the alveolar 
process as a result of periodontal disease.  Id., Note.  

The evidence does not indicate that the Veteran has the loss of 
all upper and lower teeth on one side due to loss of substance of 
the mandible where the surface cannot be restored by a suitable 
prosthesis.  The Veteran was afforded two VA examinations, in 
July 2006 and October 2007, to determine the severity of his 
dental disabilities.  The two VA examiners indicated that all of 
the Veteran's teeth are missing and he has upper and lower full 
dentures.  The examiners attributed the loss of five teeth to the 
in-service trauma and indicated that other teeth were likely lost 
as a result of other causes, probably carries and/or other 
chronic adult periodontitis.  The October 2007 examiner indicated 
that it was at least as likely as not that teeth numbered 9, 10, 
and 11 in the maxilla and numbers 23, and 24 in the mandible were 
lost as a result of the in-service accident.  The Veteran's 
temporomandibular joint range of motion was within normal limits.  
There was moderate generalized horizontal bone loss typical of 
normal physiologic resorption of the alveolar bone which occurs 
after the loss of teeth.  He had no retained roots and indicated 
having satisfactory full dentures restoring his missing teeth.   
 
Thus, while the Veteran did lose five teeth due to the accident, 
the loss of all upper and lower teeth on one side as a result of 
the accident has not been shown.  Moreover, the Veteran is able 
to satisfactorily use upper and lower full dentures to replace 
the missing teeth.  Therefore, since the loss of all upper and 
lower teeth on one side due to trauma or disease has not been 
shown, and since the lost teeth are restorable by a suitable 
prosthesis, an increased rating is not warranted on this basis.  
See 38 C.F.R. § 4.150.   

The Board has also considered the Veteran's statements that he 
lost all of his teeth as a result of the in-service trauma not 
because of periodontitis.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
 
In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470, see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, however, 
competent to identify a specific level of disability to his jaw 
fracture according to the appropriate diagnostic codes or offer 
an opinion as to the cause of his loss of teeth.  On the other 
hand, such competent evidence concerning the nature and extent of 
the Veteran's fractured jaw has been provided by medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

The Board has also determined that alternate diagnostic codes do 
not apply.  The evidence does not show that the Veteran has 
nonunion or malunion of the mandible with moderate displacement; 
or limitation of temporamandibular articulation to the intercisor 
ratnion of 31-40 mm or a lateral excursion range of 0-4 mm.  
38 C.F.R. § 4.150, DCs 9903-9905.  Additionally, there is no 
evidence of any bone loss to the ramus, condyloid process, 
coronoid process, hard palate, or maxilla.  38 C.F.R. § 4.150, 
DCs 9906-9912.  There is also no showing of malunion or nonunion 
of the maxilla.  38 C.F.R. § 4.150, DC 9916.  

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  Under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009), the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is authorized to approve an 
extra-schedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008). 
In this case, the record indicates that the Veteran has not made 
any assertions regarding the impact of his fractured jaw on his 
employment, nor has he been hospitalized for this disability.  
Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, the Veteran's disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for extra-schedular 
consideration is not warranted. 

Finally, the issue of a total disability rating based on 
individual unemployability (TDIU) is part of an increased rating 
claim when a request for TDIU is reasonably raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, 
however, the Veteran has not explicitly raised the issue of TDIU.  
Likewise, the record does not reasonably raise the issue of TDIU.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.  In this regard, at no time during the 
appeal period does the evidence support the criteria necessary 
for a compensable rating. 


ORDER

Entitlement to a compensable disability rating for service-
connected residuals of a fractured jaw is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


